DETAILED ACTION
Applicant’s amendments and remarks, filed April 20, 2021, are fully acknowledged by the Examiner. Currently, claims 1-18 are pending with claim 1 amended and claims 2-18 newly added. The following is a complete response to the April 20, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite in the preamble “[a] microwave energy delivery device for delivering energy from an energy source through a transmission line having a shielding element”. The body of the claim then requires that the microwave antenna portion is “located at a distal portion of the transmission line” and that “the shaping element is in electrical contact with the shielding element”. Due to these listed recitations in both the preamble and the body of the claim, it is the Examiner’s position that the scope of claim 1 is indefinite given that the metes and bounds of the structural and functional limitations of the microwave energy delivery device are unable to be determined. That is, the preamble introduces both the transmission line and the shielding element, and then the body of the claim recites structural relationships of the features set forth in the body of the claim in relation to the transmission line and the shielding element. Such recitations leave question as to whether the microwave energy delivery device positively requires the structure of the transmission line and its shielding element.
The Examiner further notes that, while MPEP 2111.02(I) sets forth that terminology in the preamble that limits structure of the claimed invention must be treated as a claim limitation, it is unclear due to the language in the body of the claim if the either one or both of the transmission line and the shielding element are required to be interpreted as structural features of the microwave energy delivery device.  Specifically, while the microwave antenna portion recited as “located at a distal portion of the transmission line” and the shaping element is recited as “in electrical contact with the shielding element”, it is as most unclear if these limitations are only functional recitations of the intended use of the device with the transmission line or if each recitation requires the transmission line as a part of the device. Claims 2-18 are rejected due their dependency on claim 1. Appropriate correction is required.
	Regarding claim 7, similar to the above noted issues, the scope of the claim is indefinite due to the uncertainty surrounding the requirements of the shielding element set forth in the preamble of claim 1. Again, it is unclear if the shielding element is a positively required 
	Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: While Berube (US Pat. No. 6,471, 696 B1) was previously identified by the Examiner as the closest prior art of record to independent claim 1, Berube fails to provide that the radiating element has a loop shape in addition to the shaping element. . The radiating element in Berube fails, at any time, to be in a configuration that can fairly be described as a loop shape. Furthermore, the Examiner has failed to find any reference that, when taken in combination with Berube, would cure this deficiency. Furthermore, the Examiner has failed to find any other reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1.
Terminal Disclaimer
The terminal disclaimer filed on April 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,980,774 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The filing of the terminal disclaimer is sufficient to obviate the previously-filed obviousness-type double patenting rejections.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed April 20, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(b) as anticipated by Berube (US Pat. No. 6,471,696)  have been fully considered and are persuasive.  The rejection of claim 1 in the October 20, 2020 Non-Final Office Action has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794